     Case 2:20-cv-01191-WBS-JDP Document 42 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ROOSEVELT POARCH,                           Case No. 2:20-cv-01191-WBS-EFB (PC)
12                       Plaintiff,                       ORDER DISREGARDING PLAINTIFF’S
                                                          FILINGS
13            v.
                                                          ECF Nos. 38, 39, 40, 41
14    LENICK RANDY, et al.,
15                       Defendants.
16

17          On January 13, 2021, the court dismissed this case without prejudice for failure to

18   prosecute, failure to comply with court orders, and failure to state a claim. ECF Nos. 33, 34.

19   Judgment was duly entered. ECF No. 35.

20          Plaintiff has since filed four letters, which are all largely unintelligible. ECF Nos. 38-41.

21   In one of the letters, plaintiff states that he objects to the January 13, 2021 order. ECF No. 41.

22   But the remainder of the one-page document consists of disjointed factual assertions that have no

23   relevance to the court’s basis for dismissing this action. Plaintiff’s filings do not constitute proper

24   requests for reconsideration or appeal of the January 13, 2021 order and judgment. The

25   documents will therefore be disregarded.

26          Plaintiff is notified that the court will not respond to future filings in this action that are

27   not authorized by the Federal Rules of Civil Procedure or the Federal Rules of Appellate

28   Procedure.
                                                         1
     Case 2:20-cv-01191-WBS-JDP Document 42 Filed 02/11/21 Page 2 of 2


 1            Accordingly, it is hereby ORDERED that plaintiff’s filings, ECF Nos. 38-41, are

 2   disregarded.
     IT IS SO ORDERED.
 3

 4
     Dated:      February 10, 2021
 5                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
